Citation Nr: 0205127	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-10 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder. 


REPRESENTATION

Appellant represented by:	Don Hayden, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The veteran served on active duty from January 1964 to 
February 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO found that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for an acquired psychiatric disorder and for a 
back disorder.

In March 2001 a Motion for Remand and to Stay Proceedings was 
submitted with respect to the Board's February 2000 decision 
which determined that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for an acquired psychiatric disorder and for a 
back disorder in light of the recent enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

In May 2001, the United States Court of Appeals for Veterans 
Claims (Court) issued an Order granting this motion and 
vacating the February 2000 decision wherein the Board 
determined that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for an acquired psychiatric disorder and for a 
back disorder.

In September 2001 the veteran's newly appointed attorney 
submitted a lengthy statement in support of the veteran's 
claims.

In October 2001 the Board sent a letter to the veteran's 
attorney affording him the opportunity to submit additional 
evidence and/or argument on the veteran's behalf.  No 
additional argument or evidence has been submitted.




The case has since been returned to the Board for further 
action consistent with the Court's May 2001 Order.


FINDINGS OF FACT

1.  The RO determined that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder and for a 
back disorder when it issued a rating decision March 1992.

2.  Additional evidence submitted since the March 1992 rating 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issues at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claims.


CONCLUSIONS OF LAW

1.  Evidence submitted since the March 1992 rating decision 
wherein the RO denied reopening the previously denied claim 
of entitlement to service connection for an acquired 
psychiatric disorder is not new and material, and the 
veteran's claim for that benefit has not been reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2001).

2.  Evidence submitted since the March 1992 rating decision 
wherein the RO denied reopening the previously denied claim 
of entitlement to service connection for an acquired back 
disorder is not new and material, and the veteran's claim for 
that benefit has not been reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Acquired Psychiatric Disorder

A review of the veteran's claims file reveals that the 
evidence of record at the time of the March 1992 rating 
decision wherein the RO denied reopening the previously 
denied claim of entitlement to service connection for an 
acquired psychiatric disorder was as set forth below.

Service medical records revealed that no pertinent 
abnormalities were noted on the report of the entrance 
examination conducted in December 1963.  On the Report of 
Medical History portion of the entrance examination, the 
veteran indicated he had had problems with depression or 
excessive worry as well as with nervous trouble.  In December 
1964, it was noted the veteran reported that he had been 
nervous in civilian life, but was much more so during active 
duty.

In January 1965, the veteran reported nervousness and 
depression.  The impression at that time was depression and 
anxiety but no psychosis.  A separate clinical record dated 
in January 1965 included a diagnosis of chronic moderate 
emotionally unstable personality.

In February 1965, it was noted the veteran was extremely 
nervous which was attributed to a paranoid personality.  A 
Certificate of Psychiatric Evaluation dated in February 1965 
included a diagnosis of chronic, severe paranoid personality 
which had existed prior to active duty.

No pertinent abnormalities were noted on the report of the 
separation examination conducted in February 1965.  Clinical 
evaluation of the veteran's psychiatric condition was 
determined to be normal.  


On the Report of Medical History portion of the exit 
examination, the veteran indicated that he had experienced 
depression or excessive worry and also nervous trouble.  It 
was noted the veteran had multiple symptoms but they were all 
felt to be psychosomatic.

The report of an April 1965 VA neuropsychiatric examination 
is of record.  The diagnosis was emotional instability 
reaction.

By memorandum dated in June 1965, a VA physician reported 
that the veteran's correct diagnosis should be emotionally 
unstable personality.

The veteran was hospitalized several times at VA facilities.  
In July 1965 he was admitted complaining of nervousness, 
insomnia and expectoration of blood. Schizophrenia was 
diagnosed.  

A VA hospitalization record dated in August 1965 included a 
diagnosis of schizophrenia.  Inadequate immature personality 
manifested by nervousness from the least stress, dependency 
and immaturity was included as a diagnosis for a period of 
hospitalization from December 1965 to January 1966.  

Anxiety reaction was the pertinent assessment included on a 
hospitalization summary dated in July 1972.  

A December 1974 hospitalization summary included the notation 
that the veteran's chief complaint was rectal bleeding and 
low back pain.  The pertinent diagnosis was schizophrenia of 
an unknown type.  

In January 1975, he was hospitalized for low back 
difficulties which had been present for a long period of 
time.  It was also noted he had a considerable amount of 
psychological problems.  Anxiety neurosis was the pertinent 
diagnosis.

Numerous lay statements have been associated with the claims 
files beginning in March 1966.  The statements attest to the 
differences between the veteran prior to active duty and 
subsequent to active duty.  They reported the veteran 
appeared to be extremely nervous after active duty whereas he 
had not been so prior to duty.

In April 1975, MJ, MD, reported that the veteran had both 
paranoid and explosive elements in his personality and would 
benefit from psychiatric help.

Private hospitalization records dated in May 1990 have been 
associated with the claims files.  The veteran was admitted 
with symptoms of tension, depression and suicidal ideas.  The 
discharge diagnosis was paranoid schizophrenia with 
depression.

VA outpatient treatment records have been associated with the 
claims files. The records evidence diagnoses of and treatment 
for mental disorders diagnosed as chronic paranoid 
schizophrenia.

By letter dated in February 1992, it was reported the veteran 
had been a client of the Texas Panhandle Mental Health 
Authority and was found to have no signs of paranoid 
schizophrenia.

The evidence associated with the claims file subsequent to 
the March 1992 rating decision wherein the RO denied 
reopening the previously denied claim of entitlement to 
service connection for an acquired psychiatric disorder is 
reported below.

The transcript of a September 1993 RO hearing is of record.  
The veteran testified as to his experiences during active 
duty.  He reported he tried to commit suicide during active 
duty.

The veteran submitted an annotated copy of a January 23, 1967 
Board decision.

The veteran submitted annotated copies of some service 
medical records.

VA outpatient treatment records including many duplicates 
were submitted.  The records evidence diagnoses of and 
treatment for paranoid schizophrenia.  In October 1980, an 
impression of mixed anxiety-depressive neurosis was made.  
The veteran opined that the disorder was due to his military 
service.  In February 1986 a diagnosis of paranoid 
schizophrenia by history and probable early major depression 
with psychosis was made.

The report of a May 1995 psychological evaluation has been 
associated with the claims files.  It was reported the 
veteran had a 30 year history of emotional difficulties which 
he attributed to his military service.  The examiner noted 
the veteran had a continuous history of significant emotional 
disturbance by report and documentation since the 1960's with 
periods of exacerbation and periods of significant 
depression, anxiety, and bipolar symptomatology.  The 
diagnosis was schizoaffective disorder.  The examiner wrote 
that his diagnosis reflected the probability that the veteran 
experienced a chronic paranoid schizophrenia interspersed 
with periods of affective disturbance.

The report of a May 1995 psychiatric examination and 
evaluation is of record.  Based upon a review of the records 
and personal evaluation, it was the examiner's opinion that 
the veteran had paranoid type schizophrenic disorder which 
was only in fair remission at the time of the examination.

Additional private treatment records including duplicates for 
a period of hospitalization in May 1990 were submitted.  The 
records include diagnoses of paranoid schizophrenia.

The report of a private psychiatric examination conducted in 
June 1990 included an Axis I diagnosis of impulse control 
disorder not otherwise specified.  It was also noted that a 
diagnosis of paranoid schizophrenia was repeatedly made in 
the past by a very good psychiatrist.

Additional records from the Social Security Administration 
have been associated with the claims files.  A Disability 
Determination dated in April 1991 revealed that the veteran 
was found to be disabled as of April 1990.  The primary 
diagnosis was severe paranoid schizophrenia and a secondary 
diagnosis was chronic low back syndrome.  A Disability 
Determination dated in October 1994 found the veteran to be 
not disabled.  The primary diagnosis was impulse control 
disorder and the secondary diagnosis was status post 
laminectomy.

In June 1998, the veteran reported he was unable to obtain 
treatment records from 1967.


Back Disorder

The evidence which was of record at the time of the March 
1992 rating decision wherein the RO denied reopening the 
previously denied claim of entitlement to service connection 
for a back disorder is set forth below.

No pertinent abnormalities were noted on the report of the 
entrance examination conducted in December 1963.  An October 
1964 X-ray of the spine was interpreted as revealing spina 
bifida of the S1 and an otherwise normal lumbar and sacral 
spine.  An October 1964 clinical record revealed the veteran 
was complaining of a sudden pain in the lumbar area when he 
stood up.  X-rays were noted to be within normal limits.  It 
was noted that the veteran had been seen many times before 
with no pathology found that could account for his back pain.

In September 1964, the veteran sought treatment after being 
pushed down a flight of steps and landing on his spine.  The 
impression was history of trauma to the left sacroiliac 
region and left hip without evidence of fracture.  A 
subsequent September 1964 treatment record noted the veteran 
was complaining of left hip and leg pain after being pushed 
down some steps.  The impression was no to minimal soft 
tissue disease.

On a clinical record dated in October 1964, it was noted the 
veteran had low back pain as a result of having been kicked 
down a flight of steps in September.  X-rays revealed a spina 
bifida occulta.  It was also noted on an October 1964 
treatment record that the veteran had reverse 
spondylolisthesis which was probably the cause of his back 
pain.

No pertinent abnormalities were noted on the report of the 
separation examination conducted in February 1965.  Clinical 
evaluation of the spine was determined to be normal.

The report of an April 1965 VA examination is of record.  The 
veteran was complaining of pain in the neck and left 
shoulder.  The diagnosis was arthralgia of the cervical spine 
and left shoulder of an unknown cause.

The veteran was hospitalized at VA facilities on several 
different occasions.  When he was hospitalized from April to 
May 1971 he reported he had injured his low back during 
active duty in 1965 and had had persistent back pain.  The 
diagnosis was low back pain with an etiology due to 
psychophysiological reaction.

A December 1974 hospitalization summary included the notation 
that the veteran's chief complaint was rectal bleeding and 
low back pain.  The pertinent diagnosis was low back pain and 
questionable ruptured disc.  In January 1975, he again was 
hospitalized for low back difficulties which had been present 
for a long period of time.  An untreated herniated nucleus 
pulposus at L4-L5 was diagnosed.  In May 1975, it was noted 
the veteran had chronic recurrent back pain that appeared to 
be entirely attributable to nerve root compression.  A 
laminectomy with removal of the L4-L5 intervertebral disc was 
conducted.  The veteran had good results after the procedure.

Numerous lay statements have been associated with the claims 
files beginning in September 1976.  The statements attest to 
the fact that the veteran had injured his back prior to 
active duty and also reported on post-service symptomatology.

VA outpatient treatment records have been associated with the 
claims files.  In August 1975, it was noted that clinical 
records documented a long history of back difficulties 
beginning in 1975.  The veteran reported he had been thrown 
down some steps in 1964 and had had back pain since that 
time.  It was the doctor's opinion that there was a causal 
relationship between the 1964 injury and his back condition 
which finally led to surgical management.

In March 1990, the veteran sought treatment for low back 
pain.  The diagnosis was muscle spasm.  A February 1992 X-ray 
of the lumbosacral spine was interpreted as revealing changes 
of osteoarthritis involving the facets between 4 and 5 on the 
left; no fracture of the lumbar spine; degenerative disk 
disease at the inter spaces 4 and 5 and a congenital 
variation of the S-1 segment which did not represent a spina 
bifida occulta.

The evidence submitted subsequent to the March 1992 rating 
decision wherein the RO denied reopening the previously 
denied claim of entitlement to service connection for a back 
disorder is reported below.

The transcript of a September 1993 RO hearing is of record.  
The veteran testified as to his experiences during active 
duty.  He testified that he was thrown down a flight of 
stairs and landed on his spine.  The veteran's representative 
opined that the veteran's back was injured during this fall.

Records from the Social Security Administration have been 
associated with the claims files.  On a letter dated in March 
1972, RC, MD, noted the veteran was complaining of back pain.  
After physical examination, it was the doctor's opinion that 
the veteran's problems were essentially psychiatric in nature 
and that there was basically not anything wrong with his 
back.

The veteran submitted an annotated copy of a February 1992 VA 
X-ray report.

In June 1998, the veteran reported he was unable to obtain 
treatment records from 1967.

Additional records from the Social Security Administration 
have been associated with the claims files.  A Disability 
Determination dated in April 1991 revealed that the veteran 
was found to be disabled as of April 1990.  The primary 
diagnosis was severe paranoid schizophrenia and a secondary 
diagnosis was chronic low back syndrome.  A Disability 
Determination dated in October 1994 found the veteran to be 
not disabled.  The primary diagnosis was impulse control 
disorder and the secondary diagnosis was status post 
laminectomy.

VA outpatient treatment records were submitted.  The records 
evidence intermittent complaints of and treatment for low 
back pain.  In February 1981, the veteran reported he injured 
his back lifting weights.  The assessment was chronic back 
condition exacerbated by weight lifting.  In August 1983, 
chronic low back strain was included as an assessment.  In 
June 1986, it was noted the veteran had injured his low back 
lifting firewood.  The assessment was resolving low back 
spasm.  In May 1987, it was noted the veteran had been hit by 
a truck and was experiencing pain in the neck and low back.  
The assessment was injuries due to motor vehicle accident.

The report of a May 1987 X-ray was interpreted as revealing 
an old degenerative disc at L4-5 and no acute trauma. 


Criteria

Service Connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2001).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991). 

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

If not shown during service, service connection may be 
granted for psychosis if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West & Supp. 2001);  38 C.F.R. §§ 
3.307, 3.309 (2001).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning applicable 
legislation.  38 C.F.R. § 3.303(c) (2001).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

New and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  

The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2001).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (2001).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which had been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans, 9 Vet. 
App. at 273.

In determining whether to reopen a previously and finally 
denied claim, the Board must determine whether the veteran 
has presented new and material evidence under 
38 C.F.R. § 3.156(a) (2001) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, 9 Vet. App. at 283.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

At this stage of its analysis, the Board does not evaluate 
such evidence in the context of the record as a whole.  
Compare Madden, 125 F. 3d 1477 at 1481 [in evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole].    See also Chipego v. Brown, 4 Vet. App. 
102, 104-105 (1993) [the Justus presumption of credibility 
does not extend beyond the predicate determination of whether 
the case should be reopened].

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).

The Board further observes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  

However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


Analysis

Duty To Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet filed as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  See Karnas, 1 Vet. 
App. at 312-13.

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claims, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claims he indicated treatment at the Amarillo, 
Texas, VA Medical Center; the Irwin U.S. Army Hospital, Fort 
Riley, Kansas; the Fitzsimons General Hospital, Denver, 
Colorado; and the Mental Hygiene Clinic, Fort Riley, Kansas.  
The veteran also reported treatment by an osteopathic 
physician, as well as other private physicians in 
approximately 1967.  

However, in June 1998, the RO has asked the veteran to 
provide information regarding the aforestated physicians.  In 
June 1998, the veteran responded that he was unable to 
provide additional information, and that his claims should 
continue with the benefit of said evidence.  The treatment 
records, including examination reports, have been obtained 
from the respective facilities and have been associated with 
the veteran's claims folder.  The RO has obtained and 
associated with the claims file the medical treatment and 
examination reports identified by the veteran.  The RO has 
associated his service medical records with the claims file.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit an adjudication of the issues on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2001).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible under the circumstances; no further assistance to 
the appellant in developing the facts pertinent to his claims 
is required to comply with the duty to assist him as mandated 
by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the filing of his claim.  
However, the veteran was informed of the VCAA in September 
2001.  As such, the veteran is not prejudiced by its 
consideration of his claims pursuant to this new law.  As set 
forth above, VA has met all obligations to the veteran under 
this new law.

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claims through issuance 
of rating decisions, statements and supplemental statements 
of the case, and associated correspondence.  

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claims, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  

There is no known additional evidence claimed by the veteran 
to exist which would serve to help substantiate his claims.  
Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and has done so.  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Acquired Psychiatric Disorder

The veteran seeks to reopen his claim of entitlement to 
service connection for an acquired psychiatric disorder which 
was last denied in March 1992.

When a claim is finally denied, the claim may not thereafter 
be reopened and allowed, unless new and material evidence has 
been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder.

The service medical records the veteran submitted had already 
been considered at the time of the March 1992 decision.  They 
are therefore not new.  The veteran's annotations do not 
change the fact that the evidence was of record and 
considered in prior decisions.

The annotated copy of the January 23, 1967, Board decision is 
not new as it was of record at the time of the March 1992 
decision.  The veteran's annotations do not change the fact 
that the evidence was of record and considered by the RO in 
prior decisions.

While the additional VA outpatient treatment records and 
private treatment records which evidence treatment for mental 
disorders are not duplicative of previous evidence and are 
new, they are not material.  They do not link an acquired 
psychiatric disorder to active duty.  There was already 
evidence of record showing the veteran had an acquired 
psychiatric disorder at the time of the March 1992 rating 
decision.  The Court has held that additional evidence, which 
consists of records of post-service treatment that do not 
indicate that a condition is service-connected, is not new 
and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

The reports of the June 1990 psychiatric examination and the 
May 1995 psychiatric and psychological evaluations are new as 
they were not of record at the time of the March 1992 
decision.  The reports are not material to the veteran's 
claim as they do not link an acquired psychiatric disorder to 
active duty.  One of the records notes the veteran had had 
significant emotional disturbance since the 1960's.  This 
statement does not actually link an acquired psychiatric 
disorder to active duty.  The Board notes the veteran was 
discharged from active duty in February 1965.  The reports of 
the psychiatric and psychological evaluations are merely 
cumulative of the fact that the veteran has a current 
psychiatric disorder.  This fact was known at the time of the 
March 1992 decision.

The findings of the Social Security Administration are new 
but not material.  They do not link a current acquired 
psychiatric disorder to active duty.  They are merely 
cumulative of the fact that the veteran has a psychiatric 
disorder.

The Board has considered the veteran's numerous statements 
and annotations which have been associated with his claims 
file.  Although presumed to be true, see Justus, they are 
repetitive of previous statements made to physicians and 
others which were previously considered by the RO, and are 
therefore not new.  Moreover, there is no evidence that the 
veteran possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  

In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically stated: "[l]ay assertions of medical causation 
. . . cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Accordingly, in addition to not being new, the 
veteran's statements and annotations are not material to the 
issue.

The veteran has not presented any new evidence which bears 
directly and substantially upon the specific matter under 
consideration, specifically in-service incurrence or 
aggravation.  The recently submitted evidence is either 
merely cumulative of previously submitted evidence or not so 
significant that it must be addressed in order to fairly 
decide the merits of the claim.  Accordingly, such evidence 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

In summary, the Board finds that new and material evidence 
has not been submitted, and thus the claim remains denied.  


Back Disorder

The veteran seeks to reopen his claim of entitlement to 
service connection for a back disorder which was last denied 
in March 1992.

When a claim is finally denied, the claim may not thereafter 
be reopened and allowed, unless new and material evidence has 
been presented. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn, 6 Vet. App. at 529.

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans, 9 Vet. App. at 273.  Under 
Evans, evidence is new if not only previously of record and 
is not merely cumulative of evidence previously of record.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a back disorder.

The annotated copy of the February 1992 VA radiology report 
is not new as it was of record at the time of the March 1992 
decision.  The veteran's annotations do not change the fact 
that the evidence was of record at the time of the March 1992 
decision.

The additional VA outpatient treatment records which were 
submitted and which were not duplicates of evidence 
previously of record are new.  The evidence is not material 
to the veteran's claim as it does not link a back disorder to 
active duty.  

The Court has held that additional evidence, which consists 
of records of post-service treatment that do not indicate 
that a condition is service-connected, is not new and 
material.  Cox, 5 Vet. App. at 99.  Some of this evidence 
weighs against the veteran's claim as it demonstrates 
injuries to the veteran's back which occurred after his 
discharge from active duty.

The findings of the Social Security Administration are new 
but not material.  They do not link a current back disorder 
to active duty.  They are merely cumulative of the fact that 
the veteran has a back disorder.

The Board has considered the veteran's numerous statements 
and annotations which have been associated with his claims 
file.  Although presumed to be true, see Justus, they are 
repetitive of previous statements made to physicians and 
others which were previously considered by the RO, and are 
therefore not new.  Moreover, there is no evidence that the 
veteran possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Espiritu, supra.

In Moray, 5 Vet. App. at 211, the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen, 10 Vet. App. at 
186, the Court specifically stated that lay assertions of 
medical causation could not suffice to reopen a claim under 
38 U.S.C. 5108.  Accordingly, in addition to not being new, 
the veteran's statements and annotations are not material to 
the issue.

The veteran has not presented any new evidence which bears 
directly and substantially upon the specific matter under 
consideration, specifically in-service incurrence or 
aggravation.  The recently submitted evidence is either 
merely cumulative of previously submitted evidence or not so 
significant that it must be addressed in order to fairly 
decide the merits of the claim.  Accordingly, such evidence 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

In summary, the Board finds that new and material evidence 
has not been submitted, and thus the claim remains denied.  


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
an acquired psychiatric disorder, the appeal is denied.

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a back disorder, the appeal is denied. 



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

